 252DECISIONSOF NATIONALLABOR RELATIONS BOARDPadre Dodge and International Association of Machin-ists and Aerospace Workers,AFL-CIO. Case 21-CA-11108August 6, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn February 16, 1973, Administrative Law JudgeGeorge H. O'Brien issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, butonly to the extent consistent with our Decision herein.We disagree with the Administrative Law Judge'sconclusion that the Respondent did not violate eitherSection 8(a)(1) or (3) of the Act.The 8(a)(1) Violations1.Contrary to the Administrative Law Judge, wefind that Respondent violated Section 8(a)(1) of theAct through Service Manager English's comment toemployee Van Sickle, the Union's shop committee-man, on June 27, 1972. At that time English statedthat Respondent knew Van Sickle was a union organ-izer and rhetorically asked him why, if he was nothappy on the job, did he continue his employment.Such remarks clearly convey to an employee thethreat that management considers engaging in unionactivities and continued employment essentially in-compatible. They also convey to the employee the'impression that his union activities are being keptunder surveillance. They, thus, come within that inter-ference and coercion proscribed by Section 8(a)(1).'2.We also find that President Calabrese's ques-tioning of, and comments to, Jastrzembski on themorning of August 3 violated Section 8(a)(1). Themeeting on that date was ostensibly held for the pur-pose of inquiring into Jastrzembski's alleged unionactivities on company time the previous day, despitethe fact that almost immediately after such suspectediCompareGem Knits, Inc,174 NLRB 449, 452,alsoRumorDress Corp,Samuel Todaro Individually,175 NLRB 320, 327-328,Florida Sugar Corpora-tion,142 NLRB 460, 462activities had occurred, Shop Manager English hadquestioned Jastrzembski about the matter. The inci-dent, as Jastrzembski had explained without chal-lengeto English, arose when fellow employee Pittmantalked to Jastrzembski about insurance that Pittmansold on the side. In response, Jastrzembski had toldPittman he was at the time uninterested because hewould be able to get insurance through the Union ifitmanaged to organize the shop. In light of that expla-nation, it must then have been as clear to English, asto us now, that the incident between the two employ-ees had not involved union activity in anymeaningfulsense of that term, if at all. Thus, as the Respondentalready had full knowledge of what appears to havebeen a rather innocent episode, we see no plausible orconvincing business reason explaining its interest infurther pursuing the August 2 matter by bringing Jas-trzembski before its president for questioning.2Furthermore, the meeting was not limited to exp-loring that incident. Rather, having first inquired intothematter,Calabrese proceeded to question Jas-trzembski about the union health plan, and thenwarned him against engaging in union activities dur-ing working hours. He also told Jastrzembski therewas enough discord in the shop and that he would seethere was not any more. He concluded by warningJastrzembski to forget about his "other activities" andget his productivity up. Clearly, in the circumstancesand absent any contrary explanation, the "discord"and "other activities" were union-related "discord"and "activities." Thus we find that these latter state-ments by Calabrese were but thinly veiled threats totake some unspecified action against any increase inunion activities in the shop and against Jastrzembskifor his activities on behalf of the Union.In view of the foregoing, we are led to the conclu-sion that Calabrese seized upon the August 2 Jas-trzembski-Pittman incident as a convenient cover toharass and coerce Jastrzembski with respect to hisengaging in legitimate union activities. Accordingly,we find that Calabrese, by confronting Jastrzembskiconcerning the already explored August 2 incidentand by the thinly veiled threats described above, in-terfered with, restrained, and coerced Jastrzembskiwith respect to his protected concerted activities andthereby violated Section 8(a)(1) of the Act?2Especially would thisconclusion seem warranted in vir,w of the facts, that(1) Jastrzembskiwas, as English knew, on his lunchtimewhen he talked toPittman and(2) in any event Respondenthad no rule,insofar as appears,against employeestalking withone another at any time3We find nomerit to theGeneral Counsel'scositention that Jastrzembskiwas threatenedwith discharge by Pitarro, the foreman,when he told him that"You've hadit," during the course of a heated argument between Pitarro anda union representative stemming fromthe latter's alleged trespass on compa-ny propertyWe note that Pitarro firstmade the comment to the union agentand only repeated it to Jastrzembski when the employeetried to interveneIn these circumstances,we are unwilling to ascribe anv meaning to thestatementthat could be construedas i,iterference w;''n an employee's Sec 7205 NLRB No. 39 PADRE DODGE253The 8(a)(3) ViolationThe General Counsel contends that Van Sickle'sdischarge on June 29 was unlawful. As noted above,Van Sickle was the union committeeman in the shop,openly engaged inunionactivities, and on June 25had been the object of English's unlawful query as towhy he continued his employment if he was unhappywith his place of work. The Administrative Law Judgenevertheless found no violation concluding that VanSickle was discharged, not for union-related reasons,but (1) because his production had fallen off; (2) be-cause of his insulting and contemptuous scatologicalremarks to English when questioned about a drop inproductivity on June 22; (3) because he had per-formed unauthorized work, i.e., replaced, rather thanjust inspected, a pump seal; and (4) because he hadattempted to cover this alleged dereliction by writingthe word "replace" on his work order.A review of the record, however, discloses that VanSickle's terminationnotice cited only "unauthorizedwork" as the ground for the discharge; English andShop Foreman Pitarro, who together decided on thedischarge, both testified that the only ground for theiraction was Van Sickle's performing the "unauthorizedwork" described above in item (3). Consequently, wefind the Administrative Law Judge erred in citingitems(1), (2), and (4), above, as proper economic rea-sonsfor Van Sickle's discharge,sincemanagementdid not rely on them asreasonsfor its action.4Furthermore, even considreed on their merits, thereasons asrelied on by the Adminsitrative Law Judgedo not support his result. Thus, with respect to pro-ductivity, the record does show that there had been afall in Van Sickle's productivity during the spring of1972, that Calabrese had talked to him about it onMay 12, and that English had raised the matter againon June 22. Nevertheless, at the time of his discharge,Van Sickle's productivity had, as English's recordsshowed, begun to increase from its low reachedaround June 1.As for the scatological comments thrown at Englishas a resultof their June 22 talk on productivity, VanSickle discussed these along with other complaintsrightsLikewise,we find no merit to the General Counsel's contention thatEnglish unlawfully interrogated Jastrzembski shortly thereafter when, in thepresence of a policeman,English inquired as to what the earlier incidentbetween the union agent, Pitarro,and Jastrzembski was all about First, wenote that at the time Jastrzembski's status as an employee was in doubt sincehe had previously quit his job,second the inquiries of English can be inter-preted as involving an effort on the part of the Respondent to ascertain factsto aid the police in an investigation into the conduct of nonemployees comingonto Respondent'spropertywithout authorization4 Calabrese did testify that Van Sickle was discharged not "for bust] unau-thorized work It was a series of events thatVan Sickle wasterminated for "However, he did not specify what the events were and, as indicated, histestimony was flatly at variance with that of English and Pitarro.concerning him with Calabrese on the afternoon ofthe day they were made. In the course of this discus-sion, Van Sickle promised to change his ways and tryto get along. This apparently was acceptable to Cala-brese and ended the matter insofar as Respondentwas concerned, as Van Sickle was permitted to returntowork. Furthermore, there is no evidence that heengaged in any type of conduct for which he had beencriticized, and which would have given Respondentcause to reconsider the incident, between the date ofthis discussion with Calabrese and the date of hisdischarge.Finally, as for Van Sickle's writing in the word"replaced" on his work order form, there is no basiswhatsoever for concluding, as did the AdministrativeLaw Judge, that this was an attempt to cover up analleged dereliction in replacing the seal. Van Sickledid not strike the work "check" nor did he in anyother manner seek to make it appear that his workorder had specifically directed him to replace the seal.In fact, he readily conceded, when asked by English,that he had written in the word "replace." Rightly orwrongly he had replaced the seal and had simply not-ed that fact on the work order form. In such circum-stances, there is no basis for the Administrative LawJudge's inferring that Van Sickle was dissembling ina manner which would seem to warrant his discharge.In view of the above, we conclude that these itemsoffered by the Administrative Law Judge as justifica-tion for Respondent's terminating the employment ofVan Sickle do not on their merits give support to hisconclusion that Van Sickle was discharged for cause.Thus, we are left with the Respondent's contentionthat he was dismissed for doing unauthorized work.We find this reason also unconvincing.Van Sickle's work order called for replacinga freezeplug and inspecting the pump seal. To replace theplug he had to remove the transmission. When aboutto reinstall it, he was asked by Gilmore, the dispatch-er,' if he had checked the seal. Van Sickle replied thathe had and saw no leak. Gilmore then had Dowell, thetransmissionexpert, check, and he, too, stated he sawno leak. Dowell explained that any further checkwould require removing the seal, a process that wouldnecessarily damage it and thus require its being re-placed. Gilmore stated to Dowell and Van Sickle thathe would not like to see it-presumably the transmis-sion-"pulled out again the next day or next week forfree." As a result of this conversation, Van Sickle tooks Service Adviser Brunk wrote up work orders, Gilmore, the dispatcher,assigned the work orders to the various mechanics Brunk,Gilmore, andPitarro, the shop foreman,could authorize an employee to do additionalwork on a car However,under California law it is unlawful to perform workon a car unless authorized by the customer and Respondent has a rule thatmechanics are not to perform such work unless authorized by proper man-agement personnel 254DECISIONSOF NATIONALLABOR RELATIONS BOARDthe transmission to Dowell's workbench. There hedisassembled it and replaced the old seal, as it hadbecome damaged in the act of removing it for furtherinspection.According to English's testimony, on learning thenext day of the replacement of the seal, he askedBrunk, Gilmore, and Pitarro if they had authorized itand they all denied having done so. He then askedVan Sickle about the matter. Van Sickle claimed Gil-more had told him to replace theseal asDowell andJastrzembski would verify. English inquired of Do-well about the matter and, according to English's tes-timony,Dowell stated that Van Sickle had beenauthorized to replace the seal. English's reaction wasto state he had to back up his management personnel"irregardless of what the mechanics say" and dis-charged Van Sickle for making an unauthorized re-pair.Whether or not Gilmore told Van Sickle in so manywords to replace the seal-a statement he deniedmaking-seems relatively unimportant to us.' As theabove shows, it was Gilmore's actions which stoppedVan Sickle's reinstalling the transmission before re-placing the seal, and Gilmore's concededstatementabout avoiding taking the transmission out againwithout charge which resulted-and quite reasonablywe believe-in Van Sickle's taking those further stepsin checking the seal. Those steps necessarily resulted,as Dowell explained to Gilmore at the time, in dam-age to the seal. Thus it had to be replaced.Furthermore, Dowell testified without contradic-tion that at least once or twice a week he replacedpumpsealswhen his work order instructions weresimply to "inspect" the seal and that he had not beencriticized for doing so. He added that in his opinion-and Dowell was Respondent's transmission expert-itwould be negligent not to replace the seal where, asin Van Sickle's situation, the transmission had beentaken from the vehicle for other reasons because atsuch time and otherwise fairly expensive repair in-volves but minimal costs to the customer.7The foregoing recitation shows, in our opinion, thatthe Respondent in accusing Van Sickle of an unau-thorized replacement was making him a victim of ob-viouslyconfusing, ifnotactuallymisleading,instructions; that English's position that he had to6 The Administrative Law Judge seems to have found that Gilmore said,when talking to Van Sickle and Dowell about the seal, "Well, replace it then "That conclusion would be directly contrary to his finding that Van Sickle wasnot authonzed to replace the sealMoreover, the quoted words are wordsDowell testified he had said, not what Gilmore had said Van Sickle testifiedthat Gilmore, in a more lengthy statement, told him to replace theseal. But,at best, precisely what was said is ambiguous as far as the record is con-cerned, however, as explained above, the confusion is, in our view, of littleconsequence7Once the transmission is removed it takes about 15 minutes to replace theseal, with a total cost to the customer, including labor, of only a few dollarsback up his management irrespective of the merits ofVan Sickle's case shows he was more interested inmaintaining the appearance of a breach of a companyrule by Van Sickle than in determining the actualmerits of the situation;' and, finally, that in assertedlydischarging Van Sickle for unauthorized seal replace-ment it was discharging him for conduct that had notevoked criticism, much less a discharge, in the case ofDowell.In these circumstances, we find the asserted reasonfor Van Sickle's discharge to be a pretext. Conse-quently, in view of Respondent's hostility towardsunion activity in its shop, as shown in part by itsconduct found above to have violated the Act,' wefind that Van Sickle was discharged because of hisactivitiesastheUnion'scommitteeman inRespondent's shop and, thus, that his discharge vio-lated Section 8(a)(3) and (1) of the Act.In view of the foregoing, we make the following:Conclusions of Law1.PadreDodge,Inc.,doing business as PadreDodge,is an employer within the meaning of Section2(2) of the NationalLaborRelations Act and is en-gaged in commerce and in a business affecting com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. InternationalAssociation ofMachinists andAerospace Workers,AFL-CIO,is a labor organiza-tion within the meaning of Section2(5) of the Act.3.By threatening an employee representative thathis union activities were inconsistent with continuedemployment with Respondent,by creating the im-pression of surveillance of employee union activities,by harassing employees concerning their allegedunion activities through confrontations with its presi-dent, by threatening that it would prevent any addi-tional unionactivityin its shop,and bythreatening anemployee to stop engaging in union activities andincrease his productivity,the Respondent has inter-fered with,restrained, and coerced its employees inviolation of Section 8(a)(1) of the Act.4.By discharging employee Richard K. Van Sicklebecause of his engaging in union and other protectedactivities,Respondent has violated Section 8(a)(3)and (1) of the Act.THE REMEDYHaving found that the Respondent has engaged inOwens-Corning Fiberglass Corporation,185 NLRB 75 at 76-779 See, also,Padre Dodge,189 NLRB 378, enfd. 471 F 2d 416 (C A 9, 1973),in which the Board found,interada,-and thecourt agreed-that Respon-denthad discharged four employees in order todiscourage union member-ship PADRE DODGEcertain unfair labor practices, we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.Having found that the Respondent unlawfully dis-charged Richard K. Van Sickle on June 29, 1972, weshall order it to offer him immediate and full rein-statement to his former fob or, if that fob no longerexists, to a substantially equivalent position withoutprejudice to his seniority or other rights and privilegesand make him whole for any loss of earnings he mayhave suffered by reason of the discrimination againsthim by payment to him of a sum of money equal tothat he normally would have earned from the date ofdischarge to the date of Respondent's offer of rein-statement, less his net earnings during such period.The backpay shall be computed in accordance withthe remedial relief policies set forth in F.W.Wool-worth Company,90 NLRB 289, andIsis Plumbing andHeating Co.,138 NLRB 716.In view of the nature of the unfair labor practicescommitted, and the recent violations found to havebeen committed by Respondent in 189 NLRB 378, weshall order the Respondent to cease and desist fromin any other manner infringing upon the rights guar-anteed employees in Section 7 of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard hereby orders that Respondent, PadreDodge, San Diego, California, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing its em-ployees in the exercise of their rights protected bySection 7 of the Act by threatening employees thatparticipation in union activities is inconsistent withcontinued employment, by harassing employees con-cerning their alleged union activities through confron-tation with its president, by threatening employeesthat it will prevent any additional union activity in itsshop and that they should stop engaging in unionactivities and increase their productivity.(b)Creating the impression of surveillance ofunion activities of its employees.(c)Dischargingorotherwisediscriminatingagainst employees because they engage in union orother protected concerted activities.(d) In any other manner interfering with, re-straining, or coercing employees in the exercise ofrights guaranteed by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:255(a)Offer to Richard K. Van Sickle immediate andfull reinstatement to his former job or, if his job nolonger exists, to a substantially equivalent job, with-out prejudice to his seniority or other rights and privi-leges, and make him whole for his lost earnings in themanner set forth in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at its San Diego, California, location co-pies of the attached notice marked "Appendix." 10 Co-pies of said notice, on forms provided by the RegionalDirector for Region 21, after being duly signed by anauthorized representative of the Respondent, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.10 In the eventthat this Order is enforced by a Judgmentof a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational LaborRelationsBoard" shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees by tellingthem that participation in union activities is in-consistent with continued employment.WE WILL NOT engage in conduct intended tomake our employees believe we are maintainingsurveillance of their union activities.WE WILL NOT interfere with our employees'union and other protected activities by threaten-ing employees that we will prevent any additionalunion activity in our shop and that they shouldstop engaging in union activities. 256DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT discharge any employee for serv-ing as a union committeeman or for otherwiseengaging in protected concerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed by Section 7 ofthe Act.WE WILL offer Richard K. Van Sickle immedi-ate and full reinstatement to his formerjob or, ifthat job no longer exists, to a substantially equiv-alent position, without prejudice to any seniorityor other rights and privileges previously enjoyedby him, and make him whole for any loss of payhe may have suffered as a result of his unlawfuldischarge on June 29, 1972.PADRE DODGE(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,EasternColumbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5200.DECISIONSTATEMENT OF THE CASEGEORGE H. O'BRIEN,Administrative Law Judge: On No-vember 8 and 9,1972, in San Diego, California,a hearingwas held in the above-entitled matter.The complaint, issuedAugust 29, 1972, is based on a charge filed July11, 1972, byInternationalAssociation ofMachinists and AerospaceWorkers,AFL-CIO,herein called the Union, and allegesviolations of Section 8(a)(1) and(3) of the National LaborRelationsAct byPadre Dodge,herein called Respondent.Upon the entire record I in this proceeding,including myobservation of the witnesses and after due consideration ofthe posthearing briefs, I make the following:1The General Counsel's posthearing motion to correct the stenographictranscript is grantedFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a California corporation engaged in theretail saleof automobiles and of related partsand servicesin San Diego,California. Respondent's sales annually ex-ceed $500,000 in value, and it annuallyreceives automobilesand parts valuedin excessof $50,000 which are shippedfrom points outside the State of California directlyto its SanDiego store.Respondentis anemployer within themeaningof Section2(2) of the Act engagedin commerce and in abusiness affectingcommerce within themeaning of Sections2(6) and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe complaint,as amended at the opening of the hearing,alleges, in material substance,that Respondent,through itspresident,Joseph Calabrese,its service manager,John R.English,and its shop foreman,Frank W.Pitarro, violatedSection 8(a)(1) of the Act by (a) promiseof and installationof a profit sharing plan, (b)threats of discharge and otherreprisals, (c) coercive interrogation, (d) creating the impres-sion that union activities were kept under surveillance, and(e) prohibition of union activities on company premises,and violated Sections 8(a)(1) and(3) of theAct bydischarg-ing Richard Van Sickle on June 29, 1972.Respondent's answer is a general denial.B The SettingRespondent is a typical new car dealership franchised byChryslerMotors Corporation. Its president, Joseph Cala-brese,isalso president of the San Diego Dodge Dealers'Association and a member of the Dealers' Council for theWestern Region of the United States. He has delegated tohis service manager complete control of the repair shop, andenters the area not more than one or two times per month.The servicemanager in1971, and through early August1972, was John English. At the time of the hearing he hadbeen replaced by Frank Pitarro.From some date in April 1972 through August 4, 1972,and for some time thereafter, Frank Pitarro was shop fore-man. His primary duties were those of quality control in-spector and public relations.He spot checked mechanics tosee if they were doing their jobs on time. He talked tocustomers about discrepancies.His duties included lockingup the shop at night,and policing the area to see that it wascleaned up.He had no power to assign work or to disciplineor discharge employees. If he had any problems, he wasrequired to advise the service manager,whose office win-dow commanded the entire service area.The complaintalleges and the answeradmits thatPitarro, as foreman, was PADRE DODGEa supervisor within the meaning of the Act.The California legislature enacted in 1971, a comprehen-sive customer protection bill entitled "Automotive RepairAct." Although it was signed by the Governor and enrolledby the Secretary of State on November 22, 1971, its provi-sionsdid not go into full effect until June 30, 1972. Thisstatute,Businessand Professions Code of the State of Cali-fornia, Sections 9880et seq.contains the following provi-sions,Sec. 9884.8 All work done shall be recorded on aninvoice . . . one copy shall be given to the customerSec. 9884.9 The . . . dealer shall give to the customera written estimated price . . . and shall not charge forwork done in excess of the estimated price without theoral or written consent of the customer.. . .Violation of either of these provisons,inter alia,ismade amisdemeanor punishable by a fine of $1,000 or imprison-ment for 6 months.Respondent, in the spring of 1972, attempted to bring hisoperation into full compliance with all the provisions of theAutomotive Repair Act.When a customer enters the shop he is greeted by a ser-vice advisor who diagnoses the problem and fills out a re-pair order, specifying the work to be done and the estimatedcost 2 He obtains the customer's signature and gives onecopy of the repair order to the customer. The order thengoes to the dispatcher, who, using independent judgment,assigns the work to one of 11 line mechanics. It is the dutyof the mechanic to perform the work described on the "hardcopy" of the repair order and nothing else. If he believesadditional work to be necessary, he must advise the servicemanager, the foreman, the dispatcher or the service advisor.They in turn must communicate with the customer andsecure his permission. Only then may one of these four writethe additional work on the service order.C. Richard K. Van SickleInNovember 1971, Van Sickle completed 20 years ofservice in the United States Marine Corps. In August 1971,pursuant to an understanding between Respondent and aMarine major, as part of "Project Transition," Van Sicklewas permitted to work full time in Respondent's shop tolearn the trade of automotive mechanic. For 2-1/2 monthshe worked under the direct tutelage of a journeyman me-chanic James Laws. He received his regular Marine Corpspay.When he returned to Camp Pendleton for "processingout," English told him that he could have a regular job asa line mechanic after his discharge. Van Sickle told English2Though called an "estimate," this cost is, in the absence of additionalauthorization from the customer, the final price The service advisor is re-quired to follow the "Glen Mitchell Manual" which lists the price of everyreplacement part, and prescribes the number of hours or tenths of hours tobe charged to the customer for labor on every possible operation257inDecember that he accepted the offer, and he started towork for Respondent on January 3, 1972. His base pay was$3.00 per hour. Respondent paid semimonthly, and on ev-ery paycheck to and through, April 30, 1972, Van Sickleearned a bonus over and above his hourly rate.Respondent's mechanics are paid by a complicated for-mula based on varying individual hourly rates and on aprogressive bonus when "productivity" reaches or exceeds75 percent. "Productivity" is computed as 74% of the quo-tient obtained by dividing the total hours billed to custom-ers during a payroll period by the total hours actuallyworked by the mechanic during the same period. The fol-lowing chart 3 shows the "productivity" of each mechanicduring the period from January 2, 1972 through April 15,1972, inclusive:Name ofHrs. Hrs. Billed Produc.MechanicWkd.Cust.PercentCartwright5751117.3143.6Dowell5951132.0140.6Gilmour564902.5118.4Laws598916.0113.2Van Sickle577677.286.6Edwards(hired 3-6)243281.585.8Buchard(hired 2-29)288321.082.1West628770.581.0Zeller628686.180.4Becker638658.579.2Jastrzembski(hired 4-10)4424.741.4Prior to the appointment of Pitarro in April 1972, therewas no shop foreman, and Van Sickle took all of his instruc-tions from the dispatcher, James Gilmore.Pitarro testified, without contradiction, that in May andJune 1972, he had many arguments with Van Sickle about3Computations in this chart are based on worksheets of W R Davidson,Dealer Service and Operations Specialist, U S AutomotiveSales&Service,ChryslerMotors Corporation, Detroit, Michigan, receivedin evidence asResp Exh 7 Calabrese, after identifying Resp Exh. 7 testified, with com-plete disregard for truth, that this exhibit showed that Van Sickle's productiv-ity for the period January 2 through April 15 was the lowestof all mechanicsThe figure he read for Van Sickle's productivity, "76" was thenumber ofhours which Van Sickle worked between January 3 and January 15, 1972. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoing jobs, and severaltimesrecommended to English thatVan Sickle be discharged. On one occasion a car on whichVan Sickle had been working was projecting into the alleyat closing time,making it impossible for Pitarro to close thegate.When Pitarro asked Van Sickle's help in moving thatcar,Van Sickle answered that he would not unless he re-ceived overtime pay. Severaltimeshe refused to recheckbrakes for the asserted reason that Pitarro was incompetentto tell him what was wrong with them. When assigned bythe dispatcher to a valve job he told Pitarro that he was notgoingto do it because he was not qualified. When Pitarroinsisted,Van Sickle got "hostile" but did the job. ThereafterPitarro received repeated "gripes" from the customer. Whena customer called for a car while the lotboy was out tolunch, Pitarro could not find the keys.Being informed thatVan Sickle had parked the car, he asked Van Sickle to findthe keys, and Van Sickle refused. When Pitarro patted VanSickle's Jacket, which was lying on a bench, to see if he couldfeel the keys, he was upbraided by Van Sickle for "goingthrough his personal stuff." One day he told Van Sickle togo and see John English because he was tiredof arguing,because he could not have a man in front of him who wasrefusingto work and as far as Pitarro was concerned, VanSickle was finished. This orderwas alsoignored.During the first pay period in May Van Sickle's produc-tivity fell, for the firsttime,below 74 percent.He was calledto Calabrese's office on May 12, 1972, and they had a longconversation 4 Van Sickle told Calabrese that he thought hislow productivity was due to his lack of knowledge com-pared with the other mechanics. Calabrese told Van Sickleabout his war record during the second world war, remind-ed him of the profit sharing plan which Dodge Dealers wereconsidering, and which had been describedearlier at ameeting of service department employees, and told him thatifany employee was unhappy, he was free to leave.That night Van Sickle signed an authorization card forthe Union and volunteered to be the Union's shop commit-teeman forPadre Dodge.Van Sickle openly and vigorously promoted the Union.He distributed authorization cards to all of the mechanics,to the lotboys, to the parts men, and tosomeof the bodysh-op men. He also distributed union literature in the shop.One morning, before work, as he was placing a copy of theUnion's contract with Long Beach, California, automobileagencieson the tool boxes of mechanics, he noted thatPitarro was following him and picking up the contracts. Hesaw Pitarro place them on English's desk. Van Sickle sus-pended his distribution until the noon hour, at which timehe handed out the remainder of his contracts to the mechan-ics in person. On one occasion, when Pitarro approached agroup of mechanics, one of them handed hima union au-thorization card and said, "Here Frank,sign it.Van Sickleis in the Union and wants you to join it."On June 22, 1972 (one or two days after Van Sickle'sdistribution of Long Beach contracts), English filled out aAlthough Van Sickle testified at one point that this conversation was thedayafterhe signed a union card, he had previously testified that he signedthe card and volunteered to be shop committeeman on May 12 A contempo-rary memborandum of Calabrese fixes the date of the conversation as May12"Personnel Interview Form,"stating under"Purpose of In-terview"the words,"Hourly Productivity is Low,"and un-der "General Comments". "Hourly Productivity OutputFor Period6/ 1 /72 to 6/15/72: 77.1%productive,2.1% bo-nus; For Period5/ 1 /72 to 5/15/72: 73.8%productive, 0.%bonus." English then called Van Sickle to his office,showedhim the form,and asked Van Sickle why his productivityhad dropped so low. Van Sickle answered indignantly thatitwas the fault of the parts department,that he had to wastetoo much time at the counter waiting for parts.English thenwrote on the"Personnel Interview form," the words:Complains of too much time lost on parts procurement.Wants overtime for Saturday work.Van Sickle signed the form and left the office. A few min-utes later, while English was talking to Calabrese on thetelephone, Van Sickle stuck his head back in the door andyelled:Let me tell you something. You are full of- and yourdispatch board is full of-Calabrese heard the remark clearly and asked who it was.English replied that it was Van Sickle and that he should befired. Calabrese asked that Van Sickle be sent to his office.Calabrese told Van Sickle that he had received com-plaints from the service manager, service advisors, dispatch-er, and parts department, and that Van Sickle would haveto change his attitude if he wanted to get ahead. Calabresetold Van Sickle that he had been in the Navy, and had beenattached to the Marine Corps and the Australian Army.Calabrese had only gone to 10 grade, had not inherited anymoney, and had worked his way up from the bottom. Theconversation ended with Van Sickle's promise to change hisways and to try to get along.During the lunch period on June 27, English told VanSickle that he knew Van Sickle was a union organizer andasked, "why, if he wasn't happy where he was working, whydid he continue employment?"At 8:00 a.m. June 28, Van Sickle received from the dis-patcher, James Gilmore, a work order reciting:Replace fuze plugsCheck Front pump seal.Van Sickle pressurized the cooling system and verified thefact that coolant was leaking around the fuse plugs in therear of the engine. It was necessary to remove the transmis-sion to effect a replacement. Gilmore came up and asked ifhe had checked for a leak of transmission fluid. Van Sickleanswered that he saw no sign of leak. Gilmore said, "GetJerry over here." Gerald Dowell, who did all the automatictransmission work for Respondent, looked at the transmis-sion and told Gilmore, "It's not leaking." Gilmore said,"Well, I would hate to see you pull it out again next weekor the next day for free." Gilmore answered, "Well, replaceit then" and went back to his stall.Van Sickle then took the transmission to Dowell's stall,and using Dowell's tools, removed the front pump seal andreplaced it with a new part. Before turning in the "hard PADRE DODGEcopy" of the repair order with the finished job he wrote inink the word "Replace" after the words "Check front pumpseal." 5On the afternoon of June 28, Harold Brunk, the serviceadvisor who had written the order on June 27, showed thehard copy to English and told him that he (Brunk) had notauthorized replacement of the seal. English then inquired ofGilmore and Pitarro, and both denied authorizing replace-ment.English then prepared a "Personnel Interview Form"stating the "Purpose of Interview" to be "Termination," andunder "General Comments" the words:Ref. R.O.#21183, Unauthorized Repair of Trans.Frontpump seal.Ref W.R.O. #F-10024 Repairand insp.oil leak atTrans &Engine.Oil leak at Trans. stillexists at Ext.seal.Trans.mountingBolt stripedand no supervisorinformedInsp. By Shop Foreman & Serv. Mgr.The form was signed by English and by Pitarro.On this morning of June 29, English asked Van Sicklewho had written the word "Replace" on the repair order.Van Sickle answered that he did. English asked who hadauthorized replacement of the seal. Van Sickle answeredthat the dispatcher had told him to replace the seal and thatDowell, Jastrzembski, and Buchard had heard the order.English asked Pitarro to get Dowell. Dowell told Englishthat Van Sickle was authorized to replace the seal. AfterDowell left the office, English said, "I have to back mymanagement personnel up, irregardless of what the me-chanics say" and discharged van Sickle "for making anunauthorized repair on a vehicle," In response to VanSickle's request that he put it in writing, English preparedand delivered to Van Sickle the following:TERMINATION NOTICEDate 6-29-72Name: R. Van SicklePosition:MechanicTerm Effective Date: 7:30 A.M. 6-29-72Reason for Termination: Unauthorized Repair' onR.O. #21183 to Replace Trans Front Pump Seal.The "Personnel Interview Form" which English had pre-pared the previous night was not shown to Van Sickle, norwas there any mention of the W.R.O. #F-10024 describedtherein. There was no mention of productivity, of attitude,or of the Union.After discharging Van Sickle, English wrote on the backof the "Personnel Interview Form":Repair on 21183 .10 Replace Front Pump Seal was not5On April I, 1972, Van Sickle had signed a statement required of allmechanics by Respondent recitingThere is to be no additional work added to any repair order unlesswritten on by a service writer, dispatcher,shop foreman or service man-ager259authorized by Serv. Writer, Mr. Brunk, by DispatcherMr. Gilmore or by Foreman Mr. PittaroEnglish then obtained the signatures of Harold Brunk,F.W. Pitarro, and Jim Gilmore. On the samemorningEnglish prepared a memorandum for Dowell's signaturereciting that he had heard Gilmore authorize Van Sickle toreplace the seal. Dowell refused to sign and told English, "Ididn't hear it. I wasn't in the area when it was ordered todo so." English also asked Jastrzembski whether he hadheard the order. Jastrzembski told English that he had heardan order to "check" the seal but had not heard any orderto replace it.6On the afternoon of June 29, Van Sickle asked Calabreseifhe had been informed of the discharge. Upon receivingan affirmative answer he asked that Dowell and Jastrzemb-ski be questioned by Calabrese. Instead of complying withthis request, Calabrese called in turn, English, Pitarro andGilmore and each denied in Van Sickle's presence that hehad authorized replacement of the seal. Calabrese then said:Van, there are just too many complaints against you.I can't do anything for you this time.Calabrese told Van Sickle that in looking for other em-ployment, he could use Calabrese's name directly, that noone would blackball him or run down his reputation, thatwhen he went to another shop he could get a better start andhave a different attitude than he had at Padre Dodge.D. Interference, Restraint, CoercionAt a service department meeting held the last week inApril or the first week in May 1972 Calabrese announcedthat all Dodge dealers in the San Diego area were proposingto put into effect a profit-sharing retirement plan. He re-minded his auditors that the profit-sharing plan which Re-spondent had in effect in 1967 had been terminatedpursuant to a court order obtained by a minority stockhold-er and expressed the hope that "with the other five dealersputting it in, that it could not be opposed." Respondent'sparticipation in the plan was approved at a special meetingof its Board of Directors on May 19, 1972.On June 10, 1972, Respondent received the followingletter:6Only English, Van Sickle, and Dowell were present when Dowell wasquestioned Van Sickle testified, "Jerry basically substantiated what I hadalready told [English] " English testified, "Dowell stated that he had heardthe order to replace " There is no testimony by Dowell describinghis state-ment to English in the presence of Van Sickle Dowell, describing his prac-tice,when the work order states "check front pump seal" testified that if thetransmission is in the car, and fluid is not escaping, he goes no farther If thetransmission is out of the car, and no fluid is escaping,he replaces the seal,without any authorization other than the word "check " It takes about 5minutes to replace the seal after the transmission is removed The cost of theseal to the dealer is 60 cents and to the customer is $1 60 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 8, 1972TO ALL SAN DIEGO NEW CAR DEALERSGreetings:This letter will officially notify you that the Machinistsand Teamsters Unions are engaged in organizing activ-itiesof all service department employees except thesupervisors, who are excluded by law:"Section 7 of the Labor-Management Relations Act,which is a Federal law of the United States, guaran-teesemployees the right to organize and bargain col-lectivelywith their employer. Here are the actualwords from this law:SECTION 7 EMPLOYEES SHALL HAVE THE RIGHT TO SELF-ORGA-NIZATION, TO FORM, JOIN OR ASSIST LABOR ORGANIZATIONS,TO BARGAIN COLLECTIVELY THROUGH REPRESENTATIVES OFTHEIR OWN CHOOSING, AND TO ENGAGE IN OTHER CONCERTEDACTIVITIES FOR THE PURPOSE OF COLLECTIVE BARGAINING OROTHER MUTUAL AID OR PROTECTIONPlease notify all your supervisory personnel so thatthey will be aware of the employee's rights to organize.Sincerely,T.R. ROBERTS (signed)T R. RobertsBusiness RepresentativeDistrictLodge 50, IAM &AWCalabrese, on advice of his counsel, Mr. Brown, had Eng-lishpost the Union's letter on the bulletin board inRespondent's shop.?On July 3, 1972, Mr. Brown met with Respondent's super-visors and advised them that management must remain neu-tral"in regards to any [union] organizational drive "Calabrese at the same meeting stated that there were prob-lems with the "pension" plan which were currently beingironed out.On thesameday, Calabrese called a meeting of nonsuper-visory service department employees. After introducing Mr.Brown, Calabrese said, "he was going to fight for his em-ployees . . . he had fought these people before and hewould fight them all the way to the Supreme Court,if neces-sary." a Calabrese also stated that the retirement profit shar-ing plan was still in process and would come into effectshortly.After Calabrese left the meeting, Mr Brown reada letter from the Union, and stated,inter aliathat a person's activities on his own time were his ownbusinessand could be carried on any way he saw fit... that management had no control whatsoever, norThere is no evidence that Van Sickle engaged in any union activity (otherthan signing a card and agreeing to be committeeman) prior to June 10, 1972,nor is there any evidence that Respondent was aware of any campaign bythe Union to organize service employees prior to June 10, 19728As of July 3, 1972, the Board's petition for enforcement of its orderhanded down March 29, 1971, in the matter ofPadre Dodge,189 NLRB 378,was pending in the United States Circuit Court of Appeals for the NinthCircuitwas to exercise any control whatsoever, over anemployee's personal action on his own time.The lunch period for Respondent's shop employees was12:00 noon to 1:00 p.m At 11:45 on August 2, 1972, ArthurJastrzembski, with the prior permission of English, punchedout for lunch. Shortly thereafter he was approached byGary Pittman, a mechanic employed in Respondent's truckshop. Jastrzembski asked Pittman how he was doing withthe insurance which Pittman was selling in the evening.Pittman described the benefits of his insurance, and Jas-trzembski said,If we ever organized and we got the Union in, we wouldprobably receive good retirement benefits in the Kaiserplan from the Union, and that I wasn't really interestedin looking at any other insurance until then.On the afternoonof August 2,Jastrzembski was called toEnglish's office and shown an affidavit signed by the thendispatcher,Bob Burrows,by GaryPittman and John Eng-lish, reciting that Jastrzembski had been discussing unionactivities during working hours. Jastrzembski told Englishthat he was clocked out for lunch, that the discussion con-cerned insurance,and thathe had nointention of discussingunion activities during working hours. English told him toget back toworkand get his percentage up.Next morning,August 3,in Calabrese's office in the pres-ence of English and Pittman,Jastrzembski testified,withoutcontradiction:Mr. Calabrese had asked what we had beendiscussingthe day before, and Gary explained to him that we werediscussing the difference between the insurance that hewas selling, and that I had told him that I would waitand see if we got the Kaiser plan or not when the Uniongot us organized He then told Mr. Pittman he couldleave, and he asked me what the Kaiser plan was. Iexplained to him that it was a medical and hospitalplan offered by the Union. He told me he didn't wantme conducting union activities during working hours.He said there was already enough discord in the shop,and that he didn't want any more, and he would see toit that there wasn't any more. He explained to me thatmy percentage output in the shop was the lowest at thattime, and he informed me that I should get back towork and forget about all my other activities and getmy percentage up.As above noted, the lunch hour in Respondent's shop isnoon to 1 o'clock On August 3, 1972, Jastrzembski punchedin from lunch at 12:45 and went to work. A few minuteslater, he was called to the edge of Respondent's property byVan Sickle and the Union's Grand Lodge Representative,H. B. Quick. Quick gave Jastrzembski some union litera-ture to be distributed. As Jastrzembski was walking backtoward his stall, Pitarro walked up and told Van Sickle andQuick "to get the hell off the property." Quick replied, "We PADRE DODGEare in an alley; we are not on the property.We can stay hereas long as we want."Pitarro repeated his demand withvulgar emphasis.Quick repeated his refusal with highly pro-vocative obscene epithets directed at Pitarro.Pitarro shookhis finger at Quick saying, "You have had it,"and turningto Jastrzembski and again shaking his finger,said "Youhave had it too." At this moment the dispatcher,Burrows,walked up.Jastrzembski handed his time card to the dis-patcher saying, "I quit,"and started to pack his tools.Shortly thereafter Jastrzembski was called to English'soffice and in the presence of a police officer questioned byEnglish about what Van Sickle and the union man weredoing there. Jastrzembski answered that they were there togive him some union literature. English asked for and re-ceived a copy. English asked for the name of the man withVan Sickle, and Jastrzembski refused to tell him.When Calabrese returned from lunch at about 1:30 p.m.itwas reported to him that Van Sickle and a union man hadcome on the premises and tried to start a fight and thatJastrzembski had quit.Calabrese gave instructions to makea written report,get the name of the union man,and swearout a warrant.He also asked to see Jastrzembski.In Calabrese's office,in the presence of English and Pitar-ro, Jastrzembski refused to divulge Quick'sname, or hisoffice in the Union.He told Calabrese that he had quit"because I couldn't take the pressure between Padre Dodgeand the Union any more." Calabrese told Jastrzembskiwhat his rights were under theN.L.R.A.and asked him tostay on as an employee, stating that the only thing Calabresewas interested in was the type of workmanship turned out.In response to Calabrese's invitationto stay,Jastrzembskireplied that he already had another job, having made atelephone call between the time he quit and the time he wascalled to the office.In the period fromApril 1972through October 1972,Respondent reported,at a number of service departmentmeetings,on the details and prospective implementation ofthe profit sharing retirement plan. By November10, 1972,the plan was to "all intents and purposes"in effect.E.Concluding Findings1.There is no evidence that Respondent's profit-sharingretirement plan was announced or implemented to induceemployees to withdraw their support from the Union. Re-spondent was committed to the plan,and its intention to putthe plan into effect was announced to employees before ithad any knowledge of any union activity affecting its shopemployees.2.Thereisnoevidence that any employee was threat-261ened with discharge or other reprisal for engaging in unionactivity.3.Respondent's interrogation of Jastrzembski had thelegitimate purposes of (a) ascertaining whether he was con-ducting union activities on company time, and (b) ascertain-ing the identity of a stranger who had called Jastrzembskifrom his work and created a disturbance. There is no otherevidence of interrogation related to union activities.4.Van Sickle's union activities were conducted openlyon company property in full view of supervision. English'sacknowledgment that he was aware of this fact does notcreate the impression that union activities were the subjectof unlawful surveillance. The statement by English that Jas-trzembski had been discussing the Union with an employeeon company time could not create the impression that unionactivities were the subject of unlawful surveillance. Workingtime isfor work. Pittman was on the clock. The conversa-tion was on company property in full view of supervision.5.There is no evidence of any prohibition of union activ-ities on company property on nonwork time.6.Van Sickle was discharged because his production hadfallen off, because of his insulting and contemptuous re-mark to English, when questioned about drop in productiv-ity, because he performed unauthorized work, and becausehe attempted to cover this dereliction by writing the word"replace" on a work order in clear violation of a rule ofRespondent implementing the state law. Van Sickle wouldhave been discharged on June 22, 1972, but for the timelyintervention of Calabrese. "Respondent may well have wel-comed the opportunity of getting rid of him, but neither hisactivities, nor the Respondent's attitude, gave him privilegesgreater thanthose of other employees."Lloyd A. Fry Roof-ing Company,85 NLRB 1222, 1224. I conclude and find thatVan Sickle was discharged for reasons unrelated to hisunion or protected concerted activities.CONCLUSIONS OF LAW1.Padre Dodge, Inc., doing business as Padre Dodge, isan employer within the meaning of Section 2(2) of the Na-tional Labor Relations Act and is engaged in commerce andin a business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Association ofMachinists and Aero-space Workers, AFL-CIO is a labor organization within themeaning of Section2(5) of the Act.3.Padre Dodge has not, on this record, engaged in unfairlabor practices affecting commerce within the meaning ofSections 8(a)(1) or(3) of the Act.[Recommended Order omitted from publication.]